DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species A, claims 1 and 4-8, in the reply filed on 07/29/2021 is acknowledged.
Claims 3, 9-10, and 12-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 

Claim Objections
Claim 1 is objected to because of the following informalities:  lines 25 and 26 of claim 1 contain a redundant recitation which appears to be the result of a typographical error.  Specifically, lines 25 and 26 repeat the recitation "in the thermoelectric generation cell".  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 4-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, claim 1 recites "the thermoelectric generation units" in line 8, however, lines 2 and 3 of claim 1 recite "a plurality of thermoelectric generation units", therefore, it is unclear if the recitation of line 8 refers to the plurality of thermoelectric generation units recited in lines 2 and 3, or a subset of thermoelectric generation units from among the plurality.  
	Additionally, claim 1 recites in lines 24-27 "a structure for minimizing an internal resistance indicating a relationship between a voltage and a current in the thermoelectric generation cell using thermoelectric generation by a Seebeck effect of a metal material"; however, the term "minimizing" is a relative term which renders the claim indefinite.  The term "minimizing" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Additionally, it is unclear if the structure and metal material recited in lines 24-27 of claim 1 is referring to the structure and metal materials previously recited in claim 1, or if the structure and metal material recited in lines 24-27 of claim 1 is in addition to the structure and metal material previously recited.  
	Further, lines 28-32 of claim 1 recite ”a temperature difference holding section that maintains a temperature difference between a high temperature portion and a lower temperature portion of the metal material is provided by connecting the first metal plate and the second metal plate to the cold contact point with the first wire and the second wire as a structure that utilizes excellences of electric conductivity and thermal conductivity in the metal material"; however, the structure required to achieve the recited excellences of electric conductivity and thermal conductivity is unclear.  The term "excellences of electric conductivity and thermal conductivity" is a relative term which renders the claim indefinite.  The term "excellence" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Additionally, it is unclear if the temperature difference holding section is referring to the structure previously recited in claim 1, or the temperature difference holding section is a structure in addition to the previously recited structure in claim 1.
	Dependent claims 4-8 are rejected due to their dependence on claim 1.
Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, claim 4 recites a cold contact point in line 3 of claim 4, however, it is unclear if the cold contact point recited in claim 4 is referring to the cold contact point recited in claim 1, or is in addition to the cold contact point of claim 1.
Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, claim 7 recites the limitation "the insulation layer" in lines 3 and 4.  There is insufficient antecedent basis for this limitation in the claim.
  
Allowable Subject Matter
Claims 1 and 4-8 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.  The closest prior art references are Murata Manufacturing Co. (JP 11-177154 A, cited in 9/27/19 IDS, hereinafter referred to as Murata, see machine translation) and Tohmyoh et al. ("A plate-type thermoelectric power generator with an oxidized bi-metal interface for power generation from a small temperature difference").  While Murata does disclose a thermoelectric generation cell comprising: a plurality of stacked bodies formed by stacking a plurality of thermoelectric generation units (paragraphs [0012] and [0020] disclose stacking and connecting the conductive patterns of the substrates in series to increase the electromotive force without increasing the size of the thermoelectric conversion substrate); a heat collection plate provided on a side of a heating section of the plurality of stacked bodies (paragraphs [0013] and [0016] disclose a heat generating element); and a heat sink provided on a side of a heat radiation section of the plurality of stacked bodies ([0016]), wherein the plurality of thermoelectric generation units each include a first metal and a second metal joined to the first metal ([0018]); Murata does not disclose a first wire connected to a first metal plate, the first wire being formed of a same material as a material of the first metal plate, a second wire connected to a second metal plate, the second wire being formed of a same material as a material of the second metal plate, and a cold contact point at which end portions of the first and second wires are connected, the end portions are different ends opposite to end portions connected to the first and second metal plates, in conjunction with the other limitations required in claim 1.  While Tohmyoh does disclose a thermoelectric generation cell comprising first and second metal plates (Fig. 1), Tohmyoh does not disclose a first wire connected to the first metal plate, the first wire being formed of a same material as a material of the first metal plate, a second wire connected to the second metal plate, the second wire being formed of a same material as a material of the second metal plate, and a cold contact point at which end portions of the first and second wires are connected, the end portions are different ends opposite to end portions connected to the first and second metal plates, in conjunction with the other limitations required in claim 1.  The prior art does not contain a reason for one of ordinary skill to connect end portions of the first and second wires as recited in claim 1 in conjunction with the other limitations required in the claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMIR AYAD whose telephone number is (571) 270-1188.  The examiner can normally be reached on Monday - Friday, 8:30am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Barton can be reached on (571) 272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TAMIR AYAD/Primary Examiner, Art Unit 1726